UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1529


OLIVER R. COLEMAN,

                Plaintiff – Appellant,

          v.

PRINCE GEORGE’S COUNTY DEPARTMENT OF SOCIAL SERVICES,

                Defendant – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:09-cv-00213-DKC)


Submitted:   January 19, 2011             Decided:   February 2, 2011


Before WILKINSON and    GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Oliver R. Coleman, Appellant Pro Se.      Julia Doyle Bernhardt,
Assistant Attorney General, Bradley Neitzel, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Oliver R. Coleman appeals the district court’s order

dismissing this action pursuant to Fed. R. Civ. P. 12(b)(6) for

failure to state a claim upon which relief can be granted.                    We

have     reviewed   the   record      and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Coleman v. Prince George’s County Dep’t of Soc. Servs.,

No. 8:09-cv-00213-DKC (D. Md. Mar. 8, 2010).                  We dispense with

oral   argument     because    the    facts    and   legal    contentions    are

adequately    presented   in    the    materials     before    the   court   and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                        2